Filed 2/2/21 Agindotan v. Wells Fargo & Co. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


NAJITE AGINDOTAN,                                          B298039

         Plaintiff and Appellant,                          (Los Angeles County
                                                           Super. Ct. No. BC587013)
         v.

WELLS FARGO & COMPANY
et al.,

     Defendants and
Respondents.




       APPEAL from a judgment of the Superior Court of Los
Angeles County, Terry A. Green, Judge. Affirmed.
       Law Office of Harold W. Dickens III and Harold W. Dickens
III for Plaintiff and Appellant.
       Buchalter, Daniel Harrison Wu and Robert Collings Little
for Defendants and Respondents.

                              __________________________
       Plaintiff Najite Agindotan appeals from a judgment of
dismissal entered as to defendants Wells Fargo & Company,
Wells Fargo Bank, National Association, and Wells Fargo Bank,
Ltd. (Wells Fargo defendants), after the trial court sustained
without leave to amend the Wells Fargo defendants’ demurrer to
Agindotan’s first amended complaint. Agindotan asserted causes
of action for false imprisonment, violation of the Unruh Civil
Rights Act, negligence, and negligent infliction of emotional
distress, alleging he attempted to cash a check at a Wells Fargo
bank when the bank teller called the police to report his check
was counterfeit. Agindotan remained at the bank location until
the police arrived, at which point he was handcuffed and
detained for three hours until the check was determined to be
authentic.
       The trial court found the bank teller’s call to the police was
absolutely privileged under Civil Code section 47, subdivision
(b),1 which provides immunity for the reporting of possible
violations of law to law enforcement, relying on the Supreme
Court’s decision in Hagberg v. California Federal Bank (2004)
32 Cal.4th 350, 356 (Hagberg). On appeal, Agindotan contends
section 47, subdivision (b), does not apply to the facts of this case,
and the trial court erred in denying him leave to amend. We
affirm.




1     All further undesignated statutory references are to the
Civil Code.




                                  2
      FACTUAL AND PROCEDURAL BACKGROUND

A.     The First Amended Complaint
       Agindotan initiated this action on July 2, 2015. After the
trial court granted the Wells Fargo defendants’ motion for
judgment on the pleadings with leave to amend, Agindotan filed
the operative first amended complaint on April 24, 2018, alleging
causes of action for false imprisonment (first cause of action);
violation of the Unruh Civil Rights Act (second cause of action);
negligence (third cause of action); and negligent infliction of
emotional distress (fourth cause of action) against the Wells
Fargo defendants and unnamed Doe defendants.2
       The first amended complaint alleged Agindotan is a “world
renowned professional African drummer and recording artist
from Nigeria” and a lawful permanent resident of the United
States. On July 8, 2013 Agindotan entered a Wells Fargo branch
location in Los Angeles to cash a $500 check issued to him by
Community Partners as compensation for a musical performance.
Upon receiving Agindotan’s check, the bank teller refused to cash
it, instead calling the branch manager to inspect the check.
Without contacting Community Partners or consulting the bank’s
file on Community Partners to check the signature on file to
verify the check’s legitimacy, the branch manager determined the
check was forged. The first amended complaint alleged this
determination was “based on a [b]ank policy, and well-
established protocol of profiling, examining and assessing

2     The first amended complaint also alleged a fifth cause of
action against Does 2, 3, and 4 for violation of Agindotan’s First
and Fourteenth Amendment rights under the United States
Constitution. That claim is not before us.




                                 3
customers of African descent, and particularly those of Nigerian
descent, with a heightened suspicion of criminality.” The branch
manager or teller then called law enforcement and “issued a false
report that [Agindotan] was attempting to cash a forged check
and requested that [Agindotan] be arrested.” Two police officers
then arrived to the branch location and “seized and arrested
[Agindotan] and detained and restrained him against his will and
over his protest, without any warrant of arrest or any process of
any kind and without any justification or cause to believe that
[Agindotan] had committed any crime.” The police officers placed
Agindotan in “unreasonably tightened” handcuffs for around
three hours. The handcuffs caused Agindotan pain and
permanent injury that “seriously hampered his ability to play
drums professionally and make a living.” After the authenticity
of the check was confirmed with Community Partners, Agindotan
was released.

B.     The Bank’s Demurrer and Trial Court’s Order
       The Wells Fargo defendants demurred to the first through
fourth causes of action of the first amended complaint, arguing
their conduct in contacting law enforcement regarding the check
was absolutely privileged under section 47, subdivision (b), and
Agindotan had failed to allege facts sufficient to constitute the
challenged causes of action. The Wells Fargo defendants
concurrently filed a motion to strike portions of the first amended
complaint, including the prayer for punitive damages.
       After a hearing, on April 12, 2019 the trial court sustained
the demurrer without leave to amend. The trial court found the
Wells Fargo defendants’ communications with the police were
protected by the litigation privilege under section 47, subdivision




                                 4
(b), citing to the Supreme Court’s decision in Hagberg, supra,
32 Cal.4th 350. The court observed, “There is no allegation that
any Wells Fargo employee laid a hand on [Agindotan].” The court
also noted a cause of action for malicious prosecution “could
survive under Hagberg,” but Agindotan had abandoned the
malicious prosecution cause of action he had alleged in his
original complaint. The court “share[d] [Agindotan’s] concern”
the Wells Fargo defendants, as alleged, were biased against him
based on his Nigerian ancestry, but it ruled “that concern is not
sufficient reason to change the result.” The court found the
motion to strike was moot in light of its ruling on the demurrer.
        On May 22, 2019 Agindotan filed a notice of appeal from a
“[j]udgment of dismissal after an order sustaining a demurrer,”
purporting to appeal from the trial court’s April 12, 2019 ruling.
On September 30, 2020 we issued an order directing counsel for
Agindotan to file with this court a file-stamped copy of a signed
judgment or order of dismissal, or we would dismiss his appeal.
On October 14, at the parties’ request, the trial court entered a
judgment in favor of the Wells Fargo defendants and ordered the
action dismissed.3 We consider Agindotan’s premature notice of
appeal a valid “notice of appeal filed after judgment is rendered
but before it is entered,” and treat the notice as filed immediately
after entry of judgment. (Cal. Rules of Court, rule 8.104(d)(1); see
Valdez v. Seidner-Miller, Inc. (2019) 33 Cal.App.5th 600, 607.)




3     We grant Agindotan’s request we take judicial notice of the
October 14, 2020 judgment. (Evid. Code, §§ 452, subd. (d), 459,
subd. (a).)




                                 5
                          DISCUSSION

A.     Standard of Review
       “‘In reviewing an order sustaining a demurrer, we examine
the operative complaint de novo to determine whether it alleges
facts sufficient to state a cause of action under any legal theory.’”
(Mathews v. Becerra (2019) 8 Cal.5th 756, 768; accord, T.H. v.
Novartis Pharmaceuticals Corp. (2017) 4 Cal.5th 145, 162.)
When evaluating the complaint, “we assume the truth of the
allegations.” (Lee v. Hanley (2015) 61 Cal.4th 1225, 1230; accord,
McCall v. PacifiCare of Cal., Inc. (2001) 25 Cal.4th 412, 415.) “A
judgment of dismissal after a demurrer has been sustained
without leave to amend will be affirmed if proper on any grounds
stated in the demurrer, whether or not the court acted on that
ground.” (Carman v. Alvord (1982) 31 Cal.3d 318, 324; accord,
Summers v. Colette (2019) 34 Cal.App.5th 361, 367.)
       A trial court abuses its discretion by sustaining a demurrer
without leave to amend where “‘there is a reasonable possibility
that the defect can be cured by amendment.’” (Loeffler v. Target
Corp. (2014) 58 Cal.4th 1081, 1100; accord, City of Dinuba v.
County of Tulare (2007) 41 Cal.4th 859, 865.) “‘The plaintiff has
the burden of proving that [an] amendment would cure the legal
defect, and may [even] meet this burden [for the first time] on
appeal.’” (Sierra Palms Homeowners Assn. v. Metro Gold Line
Foothill Extension Construction Authority (2018) 19 Cal.App.5th
1127, 1132; accord, Aubry v. Tri-City Hospital Dist. (1992)
2 Cal.4th 962, 971.)
       “‘[A] demurrer based on an affirmative defense will be
sustained only where the face of the complaint discloses that the
action is necessarily barred by the defense.’” (Stella v. Asset




                                  6
Management Consultants, Inc. (2017) 8 Cal.App.5th 181, 191;
accord, Aryeh v. Canon Business Solutions, Inc. (2013) 55 Cal.4th
1185, 1191 [application on demurrer of affirmative defense of
statute of limitations based on facts alleged in a complaint is a
legal question subject to de novo review]; Favila v. Katten Muchin
Rosenman LLP (2010) 188 Cal.App.4th 189, 224 [“‘It must appear
clearly and affirmatively that, upon the face of the complaint
[and matters of which the court may properly take judicial
notice], the right of action is necessarily barred.’”].)

B.    The Trial Court Did Not Err in Sustaining the Wells Fargo
      Defendants’ Demurrer to Agindotan’s Cause of Action for
      False Imprisonment
      “‘“[T]he tort of false imprisonment is the nonconsensual,
intentional confinement of a person, without lawful privilege, for
an appreciable length of time . . . .” [Citation.] A person is falsely
imprisoned “if he is wrongfully deprived of his freedom to leave a
particular place by the conduct of another.”’” (Hagberg, supra,
32 Cal.4th at pp. 372-373; accord, Fermino v. Fedco, Inc. (1994)
7 Cal.4th 701, 715.) “Restraint may be effectuated by means of
physical force [citation], threat of force or of arrest [citation],
confinement by physical barriers [citation], or by means of any
other form of unreasonable duress.” (Fermino, at p. 715; accord,
Jon Davler, Inc. v. Arch Ins. Co. (2014) 229 Cal.App.4th 1025,
1034 [“False imprisonment involves coercion, by force, threat, or
otherwise.”]; Scofield v. Critical Air Medicine, Inc. (1996)
45 Cal.App.4th 990, 996.)
      Agindotan contends the trial court erred in sustaining the
Wells Fargo defendants’ demurrer to his false imprisonment
cause of action. We agree with the Wells Fargo defendants the




                                  7
claim is barred by the litigation privilege and Agindotan has not
carried his burden to show an amendment would cure the legal
defect.

      1.     Under Hagberg, the Wells Fargo defendants’
             communications to law enforcement were absolutely
             privileged
       “Section 47 establishes a privilege that bars liability in tort
for the making of certain statements. Pursuant to section 47(b),
the privilege bars a civil action for damages for communications
made ‘[i]n any (1) legislative proceeding, (2) judicial proceeding,
(3) in any other official proceeding authorized by law, or (4) in the
initiation or course of any other proceeding authorized by law and
reviewable pursuant to [statutes governing writs of mandate],’
with certain statutory exceptions that do not apply to the present
case. The privilege established by this subdivision often is
referred to as an ‘absolute’ privilege, and it bars all tort causes of
action except a claim for malicious prosecution.” (Hagberg,
supra, 32 Cal.4th at p. 360; accord, Cox v. Griffin (2019)
34 Cal.App.5th 440, 448.) “‘The privilege extends beyond
statements made in the proceedings, and includes statements
made to initiate official action.’” (Hagberg, at p. 362; accord,
Dean v. Friends of Pine Meadow (2018) 21 Cal.App.5th 91, 108.)
“This privilege applies even if the statement was false and made
with malice.” (Cox, at p. 448; accord, Hagberg, at p. 361
[privilege applies “without respect to the good faith or malice of
the person who made the statement, or whether the statement
ostensibly was made in the interest of justice”]; Dean, at p. 107
[“‘The litigation privilege is absolute; it applies, if at all,
regardless whether the communication was made with malice or




                                  8
the intent to harm.’”].) The privilege “should be given an
expansive reach.” (Hagberg, at p. 370.)
       In Hagberg, the plaintiff, a Hispanic woman, attempted to
cash a check issued to her by a commercial institution at a
branch location of a bank where she held an account. (Hagberg,
supra, 32 Cal.4th at p. 355.) The teller and her supervisor
suspected the check was counterfeit. (Ibid.) The supervisor
contacted the check issuer, which stated the check was not valid.
(Id. at pp. 355-356.) After conferring with bank security, the
supervisor called the police and reported a customer was
attempting to negotiate a counterfeit check. (Id. at p. 356.) The
supervisor told the police “the bank’s corporate security officer
‘just wants somebody to hang on to her [until] he can check this
out.’” (Ibid.) Through the security officer, the supervisor learned
the check was not counterfeit, but by that time the police had
arrived. (Ibid.) The police searched, handcuffed, and questioned
the plaintiff; as the plaintiff was being arrested, the teller
announced she “‘looked like a criminal.’” (Ibid.) Twenty minutes
later the plaintiff was released. (Ibid.)
       The plaintiff sued the bank, alleging causes of action for
false imprisonment, violation of the Unruh Civil Rights Act,
slander, invasion of privacy, intentional infliction of emotional
distress, and negligence. (Hagberg, supra, 32 Cal.4th at p. 357.)
The Supreme Court affirmed the trial court’s granting of the
bank’s summary judgment motion, holding section 47,
subdivision (b)’s absolute privilege barred the imposition of tort
liability when a business establishment contacts law enforcement
to report suspected criminal activity. (Hagberg, at p. 376.) In so
doing, the Supreme Court endorsed the approach of the majority
of Courts of Appeal “that a statement urging law enforcement




                                 9
personnel to investigate another person’s suspected violation of
criminal law, to apprehend a suspected lawbreaker, or to report a
crime to prosecutorial authorities is shielded from tort liability”
under section 47, subdivision (b), because “such communications
are at least preparatory to ‘any other official proceeding
authorized by law.’” (Hagberg, at p. 364.)
       Agindotan’s false imprisonment claim is on all fours with
Hagberg and is therefore barred by the litigation privilege. As in
Hagberg, the Wells Fargo defendants called the police to report a
customer attempting to negotiate a check believed to be
counterfeit. And as in Hagberg, Agindotan was arrested,
handcuffed, and detained only after the police arrived.
Agindotan’s attempt to distinguish Hagberg based on the alleged
malice of the teller and branch manager fails because the
privilege is absolute and does not depend on the absence of
malice. (Hagberg, supra, 32 Cal.4th at p. 361; Cox v. Griffin,
supra, 34 Cal.App.5th at p. 448.)

      2.     The trial court’s denial of leave to amend was not an
             abuse of discretion
       Agindotan contends the trial court abused its discretion in
denying him leave to file a second amended complaint with
additional allegations the Wells Fargo defendants executed a
“citizen’s arrest” of Agindotan and they induced him to remain in
the bank until the police arrived by deceiving him into believing
the teller was verifying the check. Neither allegation would cure
the legal deficiencies in his cause of action for false
imprisonment. Further, Agindotan proffers only a conclusory
allegation he “was arrested at the request of [the Wells Fargo
defendants] which can be plead[ed] as a Citizen’s Arrest.”




                                10
       The two cases relied on by Agindotan to support his theory
of a cognizable claim based on a citizen’s arrest, Buchanan v.
Maxfield Enterprises, Inc. (2005) 130 Cal.App.4th 418
(Buchanan) and Kesmodel v. Rand (2004) 119 Cal.App.4th 1128
(Kesmodel), are distinguishable. In Buchanan, the plaintiff was
shopping at a high-end store at the same time a celebrity couple
was in the store. (Buchanan, at p. 421.) The store manager
asked the plaintiff leave but did not say why. (Ibid.) When the
plaintiff refused, the store’s head of security asked sheriff’s
deputies to arrest him and remove him from the store. (Ibid.)
The deputies stated that store personnel would have to make a
citizen’s arrest. (Ibid.) The head of security then made a citizen’s
arrest of the plaintiff for trespassing, after which the deputies
handcuffed and removed him. (Id. at pp. 421-422.) The store
manager, head of security, and deputies left the store with the
plaintiff in handcuffs, leading him before a “‘media circus’”
congregated due to the presence of celebrities. (Id. at p. 422.)
The Court of Appeal reversed the trial court’s sustaining of the
store’s demurrer based on the litigation privilege. (Id. at pp. 420,
428.) The court distinguished Hagberg based on the
noncommunicative nature of the conduct at the heart of the
plaintiff’s claims—that store personnel effected a citizen’s arrest
and then participated in walking the plaintiff out of the store in
front of the media.
       In Kesmodel, the plaintiff was accused by a neighbor of
using the neighbor’s water spigot and looking into her bedroom
window. (Kesmodel, supra, 119 Cal.App.4th at p. 1132.) The
neighbor called the police, but the sheriff’s deputy who arrived on
the scene explained she could not arrest the plaintiff based only
on the neighbor’s report, instead suggesting the neighbor could




                                11
make a citizen’s arrest. (Id. at pp. 1132-1133.) The neighbor’s
son then completed a citizen’s arrest form, and the deputy took
the plaintiff into custody. (Id. at p. 1133.) This court affirmed
the jury verdict for false imprisonment against the neighbor and
her son, holding the son’s act of signing the citizen’s arrest form
was noncommunicative conduct falling outside the litigation
privilege under section 47, subdivision (b). (Kesmodel, at
pp. 1136-1137.)
       While Buchanan and Kesmodel stand for the proposition a
false citizen’s arrest may give rise to tort liability
notwithstanding the litigation privilege, that is because “‘“section
47, subdivision (b)(2), applies only to communicative acts and
does not privilege tortious courses of conduct.”’” (Buchanan,
supra, 130 Cal.App.4th at p. 423; accord, Kimmel v. Goland
(1990) 51 Cal.3d 202, 211 [distinguishing injuries from
noncommunicative and communicative acts].) Where the alleged
actions are “communicative in their essential nature,” the
privilege applies. (Rubin v. Green (1993) 4 Cal.4th 1187, 1196;
accord, Buchanan, at p. 423.)4
       Agindotan’s proposed amendment—to allege he was
arrested at the request of Wells Fargo personnel—would continue
to allege communicative acts culminating in Agindotan’s arrest

4      Agindotan’s effort to frame this case as one about a false
arrest does not save his claim. “False imprisonment consists of
the unlawful violation of the personal liberty of another person; a
false arrest is merely one way in which a false imprisonment may
be accomplished—the two are not separate torts.” (Hagberg,
supra, 32 Cal.4th at p. 372, fn. 7; accord, Kesmodel, supra,
119 Cal.App.4th at p. 1137 [“‘False arrest is not a different tort
but merely one way of committing the tort of false
imprisonment.’”].)




                                12
by the responding police officers, not a noncommunicative formal
citizen’s arrest executed by the Wells Fargo defendants. Indeed,
the proposed allegations are not factually distinguishable from
Hagberg, in which the bank’s security officer requested the police
“‘hang on to [the plaintiff] [until] he can check this out.’”
(Hagberg, supra, 32 Cal.4th at p. 356.)
       Agindotan’s additional proposed allegations—that the bank
teller deceived him into believing she was verifying his check
while she contacted the police, and the teller and manager knew
Agindotan would not leave without his check (or its value in
cash), causing him to remain in the bank—also do not cure his
false imprisonment cause of action. It is true the unlawful
restraint element of false imprisonment may be met “not only by
force or threat of force, but also by fraud or deceit, or any other
form of unreasonable duress.” (Scofield v. Critical Air Medicine,
Inc., supra, 45 Cal.App.4th at p. 996; see id. at p. 1009 [affirming
jury’s award for false imprisonment accomplished by fraud or
deceit where plaintiff’s children were airlifted from Mexico to the
United States by an unauthorized air carrier that misrepresented
its authority to the children]; accord, Wilson v. Houston Funeral
Home (1996) 42 Cal.App.4th 1124, 1135 [restraint of plaintiffs
was actionable where mortician drove plaintiffs, who believed
they were on their way to their relative’s funeral, to a bank and
verbally informed plaintiffs they could not leave until they paid
him].)
       But Agindotan does not propose to allege the bank
employees verbally forced him to remain in the bank, for
example, by threatening he would lose his check if he left the
bank before the police arrived. Nor does he allege he made any
attempt to leave the bank before the police arrived and was




                                13
thwarted. Instead, according to Agindotan’s allegations, he
elected to remain in the bank because he thought (albeit
incorrectly) that the teller was confirming the authenticity of the
check. Agindotan’s proposed amendment also fails to allege for
how long he remained at the bank under the false impression the
bank was verifying the check issuer’s signature before the police
arrived. Although restraint may be actionable if it persists for a
“length of time . . . as brief as 15 minutes,” the “‘“appreciable
length of time”’” of the restraint is an essential element of the
tort of false imprisonment.5 (Fermino v. Fedco, Inc., supra,
7 Cal.4th at p. 715; accord, Hagberg, supra, 32 Cal.4th at pp. 372-
373.)
       Finally, Agindotan urges us to grant him leave to amend to
allege a claim under the Unruh Civil Rights Act. But he already
alleged in his first amended complaint a claim under that
statute. He does not seek to allege additional facts to make the
claim viable. Nor has he presented any argument in his opening
or reply brief explaining why the trial court erred in ruling his
Unruh Civil Rights Act claim was not subject to the litigation
privilege, thereby forfeiting any argument as to the claim. (Aptos
Council v. County of Santa Cruz (2017) 10 Cal.App.5th 266, 296,
fn. 7 [“Issues not raised in the appellant’s opening brief are

5     Schanafelt v. Seaboard Finance Co. (1951) 108 Cal.App.2d
420, relied on by Agindotan, is not to the contrary. There, the
Court of Appeal affirmed a jury verdict for the plaintiff on a false
imprisonment claim where an employee of a furniture company,
in an effort to repossess plaintiff’s furniture because she was
delinquent in her payments, blocked her driveway with his car to
prevent her exit and verbally forbade her from leaving the house
until a truck arrived to remove plaintiff’s repossessed furniture,
despite the plaintiff’s requests to leave to get food. (Id. at p. 422.)




                                  14
deemed waived or abandoned.”]; Altavion, Inc. v. Konica Minolta
Systems Laboratory, Inc. (2014) 226 Cal.App.4th 26, 63
[argument made for the first time in reply brief is forfeited].)
       We agree Agindotan’s allegations that the bank detained
him and falsely accused him of trying to pass a counterfeit check
based on his Nigerian descent, if true, reflect deeply troubling
conduct. But as discussed, it still would not be actionable as false
imprisonment because the litigation privilege applies regardless
of whether the alleged tortfeasor acts with malice. And
Agindotan has not articulated why the same facts would support
an Unruh Civil Rights Act claim notwithstanding the litigation
privilege.6




6     We note the Hagberg court did not resolve “whether proof
that a business establishment has called for police assistance (or
has a policy of calling for police assistance) based on racial or
ethnic prejudice could give rise to liability under the Unruh Civil
Rights Act notwithstanding the provisions of section 47(b).”
(Hagberg, supra, 32 Cal.4th at p. 376.) Because Agindotan fails
substantively to brief the viability of this claim, we do not reach
it. Agindotan also has not challenged dismissal of his causes of
action for negligence and negligent infliction of emotional
distress, forfeiting any argument those claims should not have
been dismissed.




                                15
                        DISPOSITION

      The judgment is affirmed. Defendants are to recover their
costs on appeal.



                                   FEUER, J.
We concur:



     PERLUSS, P. J.



     SEGAL, J.




                              16